DETAILED ACTION
Claims 1-6 and 8-19 (filed 04/29/2022) have been considered in this action.  Claims 1, 2, 8, 9, 10 and 13 have been amended.  Claims 7 and 20 have been canceled.  Claims 3-6, 11-12 and 14-19 have been filed in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 15 paragraph 1, filed 04/29/2022, with respect to rejection of claims 1-6 and 8-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-19 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 18 paragraph 1, filed 04/29/2022, with respect to rejection of claims 1-6 and 8-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-19 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough searching of the prior art, no reference or obvious combination of references has been found which teach the features related to the central control device making a determination whether to send the modified upload data or a part thereof to the other local control device based on all of a ratio of the number of processes that are similar for an operation of the field device associated with the local control device and an operation of the other field device associated with the other local control device to the total number of processes, past data indicating whether previous modified upload data of a certain category has been previously sent to the other local control device or indicating past experience of sharing previous modified upload data, and information inserted into a database from technicians.  By performing these steps improvements in automation systems that share information between local control devices by only sharing information according to these conditions would improve the system of Genma by reducing network traffic by only sending modified upload data when those conditions are met, and improving operation of the field device through knowledge learned via the sharing of said modified upload data that has been indicative of improving its operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116